DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The amended claims received on 4/27/2022 have been acknowledged by the examiner. 
Drawings
The amended specification (including character reference “122”) received on 4/27/2022 has overcome the previous drawing objections. The drawings are accepted. 
Specification
The amended abstract received on 04/27/2022 is accepted. 
The amended disclosure received on 04/24/2022 overcomes most of the minor informality issues mentioned in the previous office action, however, it is still objected to because of the following 
It fails to mention the application has foreign priority. 

Appropriate correction is required.
Claim Objections
The claim amendments received on 04/27/2022 have been acknowledged and overcome the claim objections of the previous Office Action. 
Claim Rejections - 35 USC § 101
The claim amendments received on 04/27/2022 have been acknowledged and overcome the 35 U.S.C. 101 rejections of the previous Office Action. 
Claim Rejections - 35 USC § 112
The claim amendments received on 04/27/2022 have been acknowledged and overcome the 35 U.S.C. 112(b) rejections of the previous office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Boronkay (US Patent Application Publication No. 20190290399).
Regarding Claim 1, Boronkay teaches an orthodontic aligner (3703, Fig. 37A) configured to be placed on a user's teeth which include a target tooth (see annotated figure 37A below) and an anchor tooth (see annotated figure 37A below), the orthodontic aligner comprising: 
a shell ([0285] lines 1-6) having a space constructed by a recession of the shell (inner surface of shell which is shown in Fig 37A, and ([0161] lines 11-14), and a recess (see annotated Fig. 37A below) constructed through recessing from an edge of the shell at the location corresponding to the target tooth (see annotated Fig. 37A below and [0313] and [0254] “In some embodiments , the first end 3709 is bonded directly to a tooth”, indicating that the recess would have to be cut around the first end for it to be placed directly on the tooth), and an extension portion (3706, Fig. 37A) protruding from the same side of the shell that the recess is on at the location corresponding to the anchor tooth (see annotated Fig. 37A below). 
wherein the shell has a wall where the recess is formed (see figure 37A), and the section around the wall forms a moving track ([0218] lines 9-25). 

    PNG
    media_image1.png
    468
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    193
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    245
    218
    media_image4.png
    Greyscale

Regarding Claim 2, Boronkay teaches the orthodontic aligner of claim 1 (Fig. 37A), wherein the shell is made by one or more of the following materials: PET, PET-G, TPU-PET-G, PE, EVA, PC or PVC ([0323] lines 1-11). 
Regarding Claim 3, Boronkay. teaches the orthodontic aligner of claim 1 (Figs 4A-5A), wherein the thickness of the shell is between 0.25 to 0.6 inches ([0126] lines 17-19). Boronkay teaches the thickness of the shell can be about 8 mm, which converts to 0.3 inches and falls within the claimed range. 
Regarding Claim 11, Boronkay teaches a method for manufacturing the orthodontic aligner of claim 1 ([0338]), comprising the following steps: 
(a) taking a three-dimensional image of user's teeth before orthodontic treatment ([0339] lines 1-12);
(b) simulating a three-dimensional image of user's teeth after orthodontic treatment ([0340] lines 1-10);  
(c) drawing a route map of the target tooth by comparing the three-dimensional images of user's teeth before and after orthodontic treatment ([0341] lines 1-3); and  
13(d) simulating a moving track (an intangible movement route caused by exerted forces and lead by the curves of the shell) and the position and size of the recess and setting it based on the route map ([0342] lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), as evidenced by Konikoff et al. (NPL, 2007, pages 645-653. https://doi.org/10.1902/jop.2007.060251).

Regarding Claim 4, Boronkay teaches the orthodontic aligner of claim 1 (see rejection above), but is silent to explicitly teach wherein the recess is configured to have a vertical distance between the wall and the top of the crown of the target tooth is about 2 to 4 mm. However, the average length of the crown of a tooth can range between 9-13 mm, evidenced by Konikoff et al. (see table 2). This range provides one of ordinary skill in art with a further range with predictable distances when the aligner is fitted into the mouth of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a vertical distance between the wall and the top of crown of the target tooth to be about 2-4 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 2-4 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach and its full securement to the tooth. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Voudouris (US Patent Publication Application No. 20190029776).
Regarding Claim 6, Boronkay teaches the orthodontic aligner of claim 1 (see rejection above) and a coupling portion (Boronkay, 3708, Figure 37A), similar to a fixing lump. Boronkay also discloses that larger forces are exerted when a power arm is located closer to the center of resistance of a crown (Boronkay, [0130] lines 7-12), but is silent to explicitly teach wherein the fixing lump on the extension portion is located corresponding to the center of resistance of the anchor tooth.
Voudouris teaches an invisible clear plastic retainer (Voudouris, Fig. 1) with a canine attachment placed corresponding to the center of resistance of the anchor tooth (Voudouris, 20, Fig. 2) in the same field of endeavor for the purpose of generating great bodily molar and canine movement through a dental retaining device (Voudouris, [0011], lines 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of Boronkay to have the coupling portion 3708 located corresponding to the center of resistance of the anchor tooth, as taught by Voudouris, because it would result in amplified canine and molar bodily movements as well as higher stability of the aligner in the long-term. 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788). 
Regarding Claim 7 (as best understood), Boronkay teaches an orthodontic aligner assembly (abstract), comprising: the orthodontic aligner of claim 1 (see rejection above). Boronkay teaches a coupling portion (Boronkay, 3708, Fig. 37A), similar to a fixing lump. Boronkay also teaches a first end of a power arm (3709, Fig. 37A), similar to a connector, but does not teach the12 connector having an attaching portion and a hitching portion protruding from the attaching portion; and an elastic member with two ends connecting respectively to the fixing lump and the hitching portion.
Cetta et al. teaches an orthodontic elastic attachment with a unique base pad (Cetta, 110, Fig. 7), a button stem (Cetta, 115, Fig. 7) and a button head (Cetta, 120, Fig. 7) and an elastic band (Cetta, 810, Fig. 8) which connects to a fixed button and the button stem (see annotated figures below), and an elastic band with two ends, one attached to the button and one to a fixing lump, (Cetta, 810, Fig. 8) in the same field of endeavor for the purpose of providing ideal aligners for tooth repositioning that do not irritate the user’s cheeks [0026] and have improved connection of the elastic band [0029]. 
    PNG
    media_image5.png
    551
    769
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    586
    757
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of Boronkay to include a connector structure as taught by Cetta et al. instead of the first end of a power arm (Boronkay, 3709, Fig. 37A) to receive an elastic band. The presence of a connector with a similar structure to that of Cetta et al. will provide greater surface area for tooth adhesion and increase the bond to eliminate unintended detachment of the elastic and prevent gum or cheek irritation. 

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788),as evidenced by Konikoff et al. (NPL, 2007, pages 645- 653. https://doi.org/10.1902/jop.2007.060251).
Regarding claim 8, modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay, see rejection above), but is silent to explicitly teach wherein the recess is configured to have a vertical distance between the wall and the central position of the hitching portion is 2 mm. However, the average length of the crown of a tooth can range between 9-13 mm, evidenced by Konikoff et al. (see table 2). This range provides one of ordinary skill in art with a further range with predictable distances when the aligner is fitted into the mouth of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a vertical distance between the wall and the central position of the hitching portion to be 2 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 2 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach and its full securement to the tooth without having the aligner interfere with the attachment and alter its stability. 
Regarding claim 10, modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay Fig. 37A and Cetta Figures 7-8), wherein the shell has a wall where the recess formed (see rejection above), but is silent to explicitly teach wherein the distance between the end of the hitching portion and where the crown of the target tooth and gum meets is configured to be 3 to 5 mm. However, the average length of the crown of a tooth can range between 9-13 mm, evidenced by Konikoff et al. (see table 2). This range provides one of ordinary skill in art with a further range with predictable distances when the aligner is fitted into the mouth of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the distance between the end of the hitching portion and where the crown of the target tooth and gum meets to be 3 to 5 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 3-5 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach, its full securement to the tooth without having the aligner interfere with the attachment and alter its stability and the variation of individual gingival anatomy. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788) and further in view of Voudouris (US Patent Publication Application No. 20190029776).
Regarding Claim 9, modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay Fig. 37A and Cetta Figures 7-8), and wherein the attaching portion is configured to attach on the outer side of the crown of the target tooth corresponding to the recess (see Boronkay Fig. 37A and [0313] lines 7-10) but is silent to teach the hitching portion is configured to be just at the center of resistance of the target tooth.
Voudouris teaches an invisible clear plastic retainer (Voudouris, Fig. 1) with a canine attachment placed at a location corresponding to the center of resistance of the anchor tooth (Voudouris, 20, Fig. 2) in the same field of endeavor for the purpose of generating great bodily molar movement through the dental retaining device (Voudouris, [0011], lines 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of modified Boronkay, in view of Cetta et al., to have the button stem of the elastic band receiving member located corresponding to the center of resistance of the anchor tooth as taught by Voudouris because it would result in greater canine and molar bodily movements as well as making the aligner more stable in the long-term. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Feng (US Patent Publication Application No. 20200129421).
Regarding Claim 12, Boronkay teaches the manufacturing method for the orthodontic aligner of claim 11 (see rejection above), but is silent to teach wherein the route map is a moving trail that combines at least 40 movement points of the target tooth.
Feng teaches a method for manufacturing dental aligners in which a generated successive movement plan can involve at least three, often at least four, more often at least ten, sometimes at least twenty-five, and occasionally forty or more movement stages (Feng [0190] lines 17-21), in same field of endeavor for the purpose of serving a variety of orthodontic patient cases. 
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of manufacturing an orthodontic aligner of Boronkay to involve the successive plan being capable of having at least 40 movement points of the target teeth because this modification will take into consideration the differences between individuals, allowing for a more customizable product, and will accommodate a wider range of complexity. 
Response to Arguments
	After reviewing applicant’s arguments, the evidence from the specification and drawings does not elaborate on how “the moving track” is a distinct substantial structure. The applicant points out that the specification states in para [0024] “One of sections, the area circumscribed by broken lines in Fig. 1, the area around the wall circumscribed by broken lines in the Fig. 1 forms a moving track 121. A side of the moving track 121 is the wall 122.” which simply says that the circumscribed broken lines represent the moving track and indicates that that labeled area forms the moving track. Applicant also points out that para [0031] states “this route map is a moving trail combining at least 40 movement points of the target teeth 101…the moving track 121 and the position and size of the recess 16 are simulated and set based on the route map.”, which only says that the position and size of the recess and the moving track are manipulated to correspond to the successive movements of the moving trail (treatment stages). The specification and Figures 1-3 do not particularly point out what makes the moving track distinct from any other structure that may provide guided movement to the teeth. 
The claimed limitation in light of the evidence of the disclosure only establishes that “the moving track” is a structure formed within the wall of the shell in which the functional task of guiding the teeth to move into a specific configuration is accomplished. There is not enough substance in the claim or disclosure that distinguishes that the claimed “moving track” from other aligners that accomplish the same function (i.e. guiding movement of the teeth and restricting movement when they reach a predetermined arrangement). 
Boronkay teaches that the geometry of the appliance is altered and can include an integrally formed component to determine a force system that guides teeth along a movement path ([0212] lines 1-6). Boronkay additionally teaches that the movement path is defined by manipulating the structure of the aligner based on information on initial and target positions, to formulate specific segments and set threshold limits for moving teeth without any collision between the teeth ([0341] lines 1-15). Boronkay teaches that any of the embodiment’s geometry is configured to produce that force system and can include variable localized properties, integrally formed components and/or power arms ([0344] lines 1-6). Boronkay also teaches that the wall thickness of the aligner may be heterogenous to apply forces at certain locations on teeth according to the necessary movement ([0345] lines 9-20). 
	The study provided by the applicant does not compare the device of the closest prior art but instead a conventional aligner. The device of Boronkay includes structures including the recess and attachment corresponding to the target tooth, showing similar structure to the claimed device. It is acknowledged that “the moving track” is referring to a substantial structure within in an aligner that can guide and restrict a target tooth to move a long-distance to a pre-determined position, replacing multiple tray treatments. However, the amended claims and the disclosure fail to show that. The limitation as interpreted according to MPEP 2111 under broadest reasonable interpretation does not capture the special definition applicant is intending to claim as “a moving track”.
	The previous ground of rejection (Boronkay) is maintained because Boronkay’s device discloses that the wall thickness (to form integral components and gaps) and size can be manipulated to form a movement guide that directs forces in certain directions as well as restricting movement once a target position is achieved. The teachings of Boronkay indicate that the device accomplishes the same function (i.e. guiding and restricting movement of the teeth) as the claimed device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772